     Case 2:20-cv-01477-KJM-DMC Document 10 Filed 10/20/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CYMEYON HILL,                                      No. 2:20-CV-1477-DMC
12                        Plaintiff,
13            v.                                         ORDER
14    SACRAMENTO COUNTY,
15                        Defendant.
16

17                  Plaintiff, a civil detainee proceeding pro se, brings this civil rights action pursuant

18   to 42 U.S.C. § 1983. On September 30, 2020, the Court granted Plaintiff’s request to proceed in

19   forma pauperis and directed monthly payments be made from Plaintiff’s prison account. See ECF

20   No. 7. However, the Court made a clerical error in referring to plaintiff as a “prisoner” instead of

21   a “civil detainee.” See ECF No. 7. Because Plaintiff is not in fact a prisoner, the related

22   provisions of the Prison Litigation Reform Act (PLRA) are inapplicable, and Plaintiff is not

23   required to make monthly payments. See 28 USCS § 1915; also Page v. Torrey, 201 F.3d 1136,

24   1138-40 (9th Cir. 2000). Additionally, the Court notes that Plaintiff has submitted the affidavit

25   required by 28 U.S.C. § 1915(a) showing that Plaintiff is unable to prepay fees and costs or give

26   security therefor.

27   ///

28   ///
                                                        1
     Case 2:20-cv-01477-KJM-DMC Document 10 Filed 10/20/20 Page 2 of 2


 1                 Accordingly, IT IS HEREBY ORDERED that:

 2                 1. The Court’s order directing monthly payments from Plaintiff’s prison account

 3   (ECF No. 7) shall be vacated; and

 4                 2. Plaintiff’s motion for leave to proceed in forma pauperis (ECF No. 5) is

 5   nonetheless granted.

 6

 7   Dated: October 19, 2020
                                                         ____________________________________
 8                                                       DENNIS M. COTA
 9                                                       UNITED STATES MAGISTRATE JUDGE

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
